DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with attorney of record, Allen Hoover on 5/4/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 4-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2021 and is acknowledged.

Claims 1-19 are subject to restriction as determined by the examiner.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method of inventorying the contents found in a surgical kit having a visual coding, classified in A61B 90/90.
II. Claims 4-19, drawn to the product of a surgical collection having a visual coding for a surgical procedure, classified in A61B 50/30.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a the surgical method of inventorying the contents of the surgical kits (Invention II) could be practiced with another materially different product, such as a surgical collection without a primary wrap and secondary wrap. Additionally, the surgical method of inventorying the contents of the surgical kits may be done using the human eye and a checklist.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	the inventions have acquired a separate status in the art in view of their different classification; and/or
b.	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries); and/or
d.	the prior art applicable to one invention would not likely be applicable to another invention; and/or
e.	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Morelli (US 2010/0274205 A1).

Regarding claim 12, Morelli discloses a surgical collection (10, Figs 1-2) comprising: 
a primary surgical kit (20, see Figs 1-2), the primary surgical kit comprising at least one first surgical implement (the contents of 20, see Fig 1) and a primary wrap (18 of 20, see Fig 1-2), the primary wrap comprising a first visible coding (36, see Fig 1-2); 
a secondary surgical kit (12, see Figs 1-2), the secondary surgical kit comprising at least one second surgical implement (the contents of 12, see Figs 1-2) and a secondary wrap (18 of 12, see Figs 1-2), the secondary wrap comprising a second visible coding (21, see Figs 1-2); and 
an outer wrap (45, see Fig 2), wherein the primary surgical kit and the secondary surgical kit are at least partially contained within the outer wrap (12 and 20 are at least partially contained within 46, see Fig 2).  

Regarding claim 18, Morelli disclose the surgical collection of Claim 12.
Morelli further discloses wherein the at least one first surgical implement comprises a surgical implement for a first procedure (the contents of 20 are capable of preforming a first procedure, [0017]-[0018]), and wherein said at least one second surgical implement comprises a surgical implement for a second procedure (the contents of 12 are capable of preforming a second procedure, [0017]-[0018]), wherein the first procedure is performed after the second procedure (see [0017]-[0018] and Figs 1-2; primary kit 20 comprising at least one first surgical implement, the contents of 20, comprising visible coding 36 indicating the contents as being the second step; and secondary kit 12, comprising at least one first surgical implement, the contents of 12, comprising visible coding 21 indicating the first step that is to be performed before using primary kit 20. Thus, the first procedure (contents of 20 used for dressing) is preformed after the second procedure (contents of 12 used for prepping the site)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glowczewskie (US Patent No. 4,844,259), in view of Hammond (US Patent No. 6,460,702 B2).

Regarding claim 4, Glowczewskie discloses a surgical collection (Figs 4-6a) comprising: 
a primary surgical kit (46,39, see Figs 4-6a), the primary surgical kit comprising at least one first surgical implement (the contents of 46,39 comprises surgical implements, see Fig 6-6a and Col 4, lines 67-68 and Col 5, lines 1-20) and a primary wrap (39 of 46,39, Fig 6-6a and Col 5, lines 21-23); and 
contained within the primary surgical kit, a secondary surgical kit (44,60, see Figs 4-6a), the secondary surgical kit comprising at least one second surgical implement (the contents of 44,60 
Although Glowczewskie teaches of the surgical collection comprising a visible coding (38, see Fig 4, Col 4, lines 8-9), Glowczewskie does not explicitly disclose wherein the primary wrap comprising a first visible coding and the secondary wrap comprising a second visible coding.
Hammond teaches of an analogous collection used in the medical field (10, see Figs 1-3 and Abstract) comprising an analogous primary kit (one of the packs 40, see Figs 3-6) and an analogous secondary kit (another of the packs 40, see Figs 3-6) and further comprising a primary wrap and an analogous secondary wrap (42 of each respective 40, see Col 3, lines 43-46) wherein the primary wrap comprising a first visible coding (Col 4, lines 6-18 and lines 38-56 and Figs 3-6) and wherein the secondary wrap comprising a second visible coding (Col 4, lines 6-18 and lines 38-56 and Figs 3-6) for purposes of providing clarity to the user by distinguishing the use and contents of the respective kits (each individual packs 40 comprise multiple visible coding such as a color, symbol, and/or number to distinguish it from the other packs as each of the pack are used for specific types of situations, Col 3, lines 43-46 and Col 4, lines 6-67 to Col 5, lines 1-5)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary wraps disclosed by Glowczewskie with the primary and secondary wraps having respective visible coding as taught by Hammond, in order to provide enhanced clarity to the user by distinguishing the use and contents of the respective kits (each individual packs 40 comprise multiple visible coding such as a color, symbol, and/or number to distinguish it from the other packs as each of the pack are used for specific types of situations, Col 3, lines 43-46 and Col 4, lines 6-67 to Col 5, lines 1-5) and thus improving the overall device by reducing human error.

Regarding claim 5, the modified discloses the surgical collection of Claim 4.
As combined Hammond further discloses wherein: 
the first visible coding comprises a first color (the visible coding is capable of being color-coded, see Figs 3-6 and Col 4, lines 6-28; Hammond); and 
the second visible coding comprises a second color (the visible coding is capable of being color-coded differently, see Figs 3-6 and Col 4, lines 6-28; Hammond) (the first and second visible coding are capable being color coded to help the user to quickly and properly identify the intended pack they wish to use for the specific situation, see Col 4, lines 6-13; Hammond). 
 
Regarding claim 11, the modified Glowczewskie discloses the surgical collection of Claim 4.
As combined, the modified Glowczewskie further discloses wherein said primary wrap is a surgical drape (39 of 46,39 is capable of being draped over a table and is thus considered as a surgical drape when in use, see Col 5, lines 20-24).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glowczewskie (US Patent No. 4,844,259), in view of Hammond (US Patent No. 6,460,702 B2), in view of Haak (US 5,573,529).

Regarding claim 6, the modified Glowczewskie discloses the surgical collection of Claim 5.
The modified Glowczewskie is silent further comprising: said at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color.  
Haak teaches of an analogous surgical collection kit used in the art of preforming a surgical procedure (see Abstract) having an analogous kit comprising at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color (Col 4, lines 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one first surgical implement disclosed by the modified Glowczewskie to be appropriately color-coded as taught by Haak in order to further assist the user by further enhancing clarity and thus resulting the in the reduction in human error and further enhancing the overall device (Col 6, lines 15-25).

Regarding claim 7, the modified Glowczewskie discloses the surgical collection of Claim 6.
As combined, the modified Glowczewskie does not explicitly disclose further comprising: said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color.  
However, Haak further teaches, wherein said at least one second surgical implement comprises, at least in part, the second color (Haak further teaches that the analogous surgical collection comprising other surgical implements being of a differently colored indicia to indicate that said implement is intended to be used in another kit for a different medical procedure, see Col 5, lines 66-67 to Col 6, lines 1-3) for the analogous purpose of further assisting the user by further enhancing clarity and thus reducing human error (Col 6, lines 15-25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one second surgical implement disclosed by the modified Glowczewskie to be appropriately color-coded as taught by Haak 

Regarding claim 8, the modified Glowczewskie discloses the surgical collection of Claim 5.
The modified Glowczewskie does not explicitly discloses further comprising: -9-Attorney Docket 9262-143499-USsaid at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color; and said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color.  
Haak teaches of an analogous surgical collection kit used in the art of preforming a surgical procedure (see Abstract) having an analogous kit comprising at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color (Col 4, lines 64-67 to Col 5, lines 1-2; Haak further contemplates that the color of the at least one first surgical implement is capable of being the same color of the kit that is packaged in to indicate the specific medical procedure that it is intended to be used for) for the purpose of further assisting the user by enhancing clarity and thus reducing human error (Col 6, lines 15-25); and Haak further teaches said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color (Haak further teaches that the analogous surgical collection is capable of comprising other surgical implements being of a differently colored indicia to indicate that said implement is intended to be used in another kit for a different medical procedure, see Col 5, lines 66-67 to Col 6, lines 1-3) for the analogous purpose of further assisting the user by further enhancing clarity and thus reducing human error (Col 6, lines 15-25).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one first surgical implement and the at least one second surgical implement disclosed by the modified Glowczewskie to both be .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glowczewskie (US Patent No. 4,844,259), in view of Hammond (US Patent No. 6,460,702 B2), in view of Morelli (US 2010/0274205 A1).

Regarding claim 9, the modified Glowczewskie discloses the surgical collection of Claim 4.
As combined, although the modified Glowczewskie discloses wherein the at least one first surgical implement comprises a surgical implement for a first procedure (the contents of 46,39 are capable of preforming a first procedure), and wherein said at least one second surgical implement comprises a surgical implement for a second procedure (the contents of 44,60 are capable of preforming a second procedure), the modified Glowczewskie does not explicitly disclose wherein the first procedure is performed after the second procedure.  
Morelli teaches of an analogous surgical collection (Figs 1-2) comprising an analogous primary surgical kit (38, see Figs 1-2) comprising an analogous at least one first surgical implement (contents of 38, see Fig 1) and an analogous primary wrap (45, see Fig 2) having an analogous first visible coding (44, see Fig1) and contained within the primary surgical kit, an analogous secondary surgical kit (12,20, see Figs 1-2) comprising an analogous at least one second surgical implement (the contents of 12,20, see Figs 1-2) and an analogous secondary wrap (18 for 12,20 respectfully, see Figs 1-2) having an analogous second visible coding (21 and 36 respectfully, see Figs 1-2), wherein the at least one first surgical implement comprises a surgical implement for a first procedure (the contents of 38 are capable of preforming a first procedure, [0017]-[0018]), and wherein said at least one second surgical implement primary kit 38 comprising at least one first surgical implement 40,42 comprising visible coding 44 indicating the contents as being the last step, secondary kit 12,20 are contained within primary kit 38, see Figs 1-2, comprising visible coding 21,36 respectfully indicating steps that are to be performed before using primary kit 38. Thus, the first procedure (contents of 38 used for sealing) is preformed after the second procedure) for the purpose of making and providing the surgical collection in a simple and compact form ([0017]-[0018]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the order of procedures as disclosed by the modified Glowczewskie with the order of procedures as taught by Morelli in order to provide the user with a surgical collection in a compact form having simple to follow instruction step for the user to use and thus preventing human error when used by user having less experience with preforming the procedure ([0002]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glowczewskie (US Patent No. 4,844,259), in view of Hammond (US Patent No. 6,460,702 B2), in view of Tethrake (US 2006/0244597 A1).

Regarding claim 10, the modified Glowczewskie discloses the surgical collection of Claim 4.
Although the modified Glowczewskie discloses the first and second visible coding being as color, symbol or number (Col 3, lines 43-46 and Col 4, lines 6-67 to Col 5, lines 1-5 ;Hammond), the modified Glowczewskie does not explicitly disclose the first and second coding comprising a first and second printed pattern respectfully.

Therefore the examiner contends that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual coding disclosed by the modified Glowczewskie with the first and second visual coding to be a respective first and second printed pattern as taught by and evident by Tethrake in order to provide a means of tracking and inventorying the surgical instruments used in the procedure thus preventing any lost items. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2010/0274205 A1), in view of Hammond (US Patent No. 6,460,702 B2).

Regarding claim 13, Morelli discloses the surgical collection of Claim 12.
Morelli is silent wherein: Attorney Docket 9262-143499-USthe first visible coding comprises a first color; and the second visible coding comprises a second color. 
Hammond teaches of an analogous collection used in the medical field (10, see Figs 1-3 and Abstract) comprising an analogous primary kit (one of the packs 40, see Figs 3-6) and an analogous secondary kit (another of the packs 40, see Figs 3-6) and further comprising a primary wrap and an analogous secondary wrap (42 of each respective 40, see Col 3, lines 43-46) and further comprising an analogous first visible coding (Col 4, lines 6-18 and lines 38-56 and Figs 3-6) and an analogous second coding (Col 4, lines 6-18 and lines 38-56 and Figs 3-6) respectfully wherein the first visible coding comprises a first color; and the second visible coding comprises a second color (the visible coding is 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second visual coding of the primary and secondary wraps respectfully disclosed by Morelli with the first and second visual coding of the primary and secondary wraps respectfully as taught by Hammond, in order to provide enhanced clarity to the user by distinguishing the use and contents of the respective kits (each individual packs 40 comprise multiple visible coding such as a color, symbol, and/or number to distinguish it from the other packs as each of the pack are used for specific types of situations, Col 3, lines 43-46 and Col 4, lines 6-67 to Col 5, lines 1-5) and thus improving the overall device by reducing human error.
 
Regarding claim 14, the modified Morelli discloses the surgical collection of Claim 13.
As combined, Morelli further discloses wherein said outer wrap (45, Fig 2; Morelli) comprises a third color (45 is partially transparent in color, [0023]; Morelli).  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2010/2074205 A1), in view of Hammond (US Patent No. 6,460,702 B2), in view of Haak (US 5,573,529).

Regarding claim 15, the modified Morelli discloses the surgical collection of Claim 13.
The modified Morelli is silent further comprising: said at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one first surgical implement disclosed by the modified Morelli to be appropriately color-coded as taught by Haak in order to further assist the user by further enhancing clarity and thus resulting the in the reduction in human error and further enhancing the overall device (Col 6, lines 15-25).

Regarding claim 16, the modified Morelli discloses the surgical collection of Claim 15.
As combined, the modified Morelli does not explicitly disclose further comprising: said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color.  
However, Haak further teaches, wherein said at least one second surgical implement comprises, at least in part, the second color (Haak further teaches that the analogous surgical collection comprising other surgical implements being of a differently colored indicia to indicate that said implement is intended to be used in another kit for a different medical procedure, see Col 5, lines 66-67 to Col 6, lines 1-3) for the analogous purpose of further assisting the user by further enhancing clarity and thus reducing human error (Col 6, lines 15-25).


Regarding claim 17, the modified Morelli discloses the surgical collection of Claim 13.
The modified Morelli does not explicitly discloses further comprising: -9-Attorney Docket 9262-143499-USsaid at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color; and said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color.  
Haak teaches of an analogous surgical collection kit used in the art of preforming a surgical procedure (see Abstract) having an analogous kit comprising at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color (Col 4, lines 64-67 to Col 5, lines 1-2; Haak further contemplates that the color of the at least one first surgical implement is capable of being the same color of the kit that is packaged in to indicate the specific medical procedure that it is intended to be used for) for the purpose of further assisting the user by enhancing clarity and thus reducing human error (Col 6, lines 15-25); and Haak further teaches said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color (Haak further teaches that the analogous surgical collection is capable of comprising other surgical implements being of a differently colored indicia to indicate that said implement is intended to be used in another kit for a different medical procedure, see Col 5, lines 66-67 to Col 6, lines 1-3) for the analogous purpose of further assisting the user by further enhancing clarity and thus reducing human error (Col 6, lines 15-25).  
.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2010/2074205 A1), in view of Glowczewskie (US Patent No. 4,844,259).

Regarding claim 19, the modified Morelli discloses the surgical collection of Claim 12.
The modified Morelli does not explicitly disclose wherein said outer wrap is a surgical drape.
Glowczewskie teaches of an analogous surgical collection (Figs 4-6a and abstract), having an analogous outer wrap (39, see Fig 6-6a and Col 5, lines 21-23) wherein said outer wrap is a surgical drape for purposes of providing a sterile area while preforming a procedure (39 is capable of being draped over a table and is thus considered as a surgical drape when in use, see Col 5, lines 20-24) thus enhancing the functionality of the device as a whole.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wrap discloses by the modified Morelli with the outer wrap as taught by Glowczewskie in order to improve the overall functionality of the outer wrap of the device by it doubling as a surgical drape to provide a sterile work area when the device is in use (39 is capable of being draped over a table and is thus considered as a surgical drape when in use, see Col 5, lines 20-24). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1434566 A, US 3749233 A, US 4501363 A, US 8390452 B2, US 20140262851 A1, US 20160030368 A1, US 20160058510 A1, US 20170296284 A1, and US 20170368302 A1 are considered pertinent because they relate to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/              Examiner, Art Unit 3786                    


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786